
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 2781
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To change references in Federal law to
		  mental retardation to references to an intellectual disability, and change
		  references to a mentally retarded individual to references to an individual
		  with an intellectual disability.
	
	
		1.Short titleThis Act may be cited as Rosa's Law.
		2.Individuals with intellectual
			 disabilities
			(a)Higher Education Act of 1965Section 760(2)(A) of the Higher Education
			 Act of 1965 (20 U.S.C. 1140(2)(A)) is amended by striking mental
			 retardation or.
			(b)Individuals with Disabilities Education
			 Act
				(1)Section 601(c)(12)(C) of the Individuals
			 with Disabilities Education Act (20 U.S.C. 1400(c)(12)(C)) is amended by
			 striking having mental retardation and inserting having
			 intellectual disabilities.
				(2)Section 602 of such Act (20 U.S.C. 1401) is
			 amended—
					(A)in paragraph (3)(A)(i), by striking
			 with mental retardation and inserting with intellectual
			 disabilities; and
					(B)in paragraph (30)(C), by striking of
			 mental retardation and inserting of intellectual
			 disabilities.
					(c)Elementary and Secondary Education Act of
			 1965Section 7202(16)(E) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7512(16)(E)) is
			 amended by striking mild mental retardation, and inserting
			 mild intellectual disabilities,.
			(d)Rehabilitation Act of 1973
				(1)Section 7(21)(A)(iii) of the Rehabilitation
			 Act of 1973 (29 U.S.C. 705(21)(A)(iii)) is amended by striking mental
			 retardation, and inserting intellectual
			 disability,.
				(2)Section 204(b)(2)(C)(vi) of such Act (29
			 U.S.C. 764(b)(2)(C)(vi)) is amended by striking mental retardation and
			 other developmental disabilities and inserting intellectual
			 disabilities and other developmental disabilities.
				(3)Section 501(a) of such Act (29 U.S.C.
			 791(a)) is amended, in the third sentence, by striking President's
			 Committees on Employment of People With Disabilities and on Mental
			 Retardation and inserting President's Disability Employment
			 Partnership Board and the President's Committee for People with Intellectual
			 Disabilities.
				(e)Health Research and Health Services
			 Amendments of 1976Section
			 1001 of the Health Research and Health Services Amendments of 1976 (42 U.S.C.
			 217a–1) is amended by striking the Mental Retardation Facilities and
			 Community Mental Health Centers Construction Act of 1963,.
			(f)Public Health Service Act
				(1)Section 317C(a)(4)(B)(i) of the Public
			 Health Service Act (42 U.S.C. 247b–4(a)(4)(B)(i)) is amended by striking
			 mental retardation; and inserting intellectual
			 disabilities;.
				(2)Section 448 of such Act (42 U.S.C. 285g) is
			 amended by striking mental retardation, and inserting
			 intellectual disabilities,.
				(3)Section 450 of such Act (42 U.S.C. 285g–2)
			 is amended to read as follows:
					
						450.Research on intellectual
				disabilitiesThe Director of
				the Institute shall conduct and support research and related activities into
				the causes, prevention, and treatment of intellectual
				disabilities.
						.
				(4)Section 641(a) of such Act (42 U.S.C.
			 291k(a)) is amended by striking matters relating to the mentally
			 retarded and inserting matters relating to individuals with
			 intellectual disabilities.
				(5)Section 753(b)(2)(E) of such Act (42 U.S.C.
			 294c(b)(2)(E)) is amended by striking elderly mentally retarded
			 individuals and inserting elderly individuals with intellectual
			 disabilities.
				(6)Section 1252(f)(3)(E) of such Act (42
			 U.S.C. 300d–52(f)(3)(E)) is amended by striking mental
			 retardation/developmental disorders, and inserting intellectual
			 disabilities or developmental disorders,.
				(g)Health Professions Education Partnerships
			 Act of 1998Section 419(b)(1)
			 of the Health Professions Education Partnerships Act of 1998 (42 U.S.C. 280f
			 note) is amended by striking mental retardation and inserting
			 intellectual disabilities.
			(h)Public Law 110–154Section 1(a)(2)(B) of Public Law 110–154
			 (42 U.S.C. 285g note) is amended by striking mental retardation
			 and inserting intellectual disabilities.
			(i)National Sickle Cell Anemia, Cooley's
			 Anemia, Tay-Sachs, and Genetic Diseases ActSection 402 of the National Sickle Cell
			 Anemia, Cooley's Anemia, Tay-Sachs, and Genetic Diseases Act (42 U.S.C. 300b–1
			 note) is amended by striking leading to mental retardation and
			 inserting leading to intellectual disabilities.
			(j)Genetic Information Nondiscrimination Act
			 of 2008Section 2(2) of the
			 Genetic Information Nondiscrimination Act of 2008 (42 U.S.C. 2000ff note) is
			 amended by striking mental retardation, and inserting
			 intellectual disabilities,.
			(k)ReferencesFor purposes of each provision amended by
			 this section—
				(1)a reference to an intellectual
			 disability shall mean a condition previously referred to as
			 mental retardation, or a variation of this term, and shall have
			 the same meaning with respect to programs, or qualifications for programs, for
			 individuals with such a condition; and
				(2)a reference to individuals with
			 intellectual disabilities shall mean individuals who were previously referred
			 to as individuals who are individuals with mental retardation or
			 the mentally retarded, or variations of those terms.
				3.RegulationsFor purposes of regulations issued to carry
			 out a provision amended by this Act—
			(1)before the regulations are amended to carry
			 out this Act—
				(A)a reference in the regulations to mental
			 retardation shall be considered to be a reference to an intellectual
			 disability; and
				(B)a reference in the regulations to the
			 mentally retarded, or individuals who are mentally retarded, shall be
			 considered to be a reference to individuals with intellectual disabilities;
			 and
				(2)in amending the regulations to carry out
			 this Act, a Federal agency shall ensure that the regulations clearly
			 state—
				(A)that an intellectual disability was
			 formerly termed mental retardation; and
				(B)that individuals with intellectual
			 disabilities were formerly termed individuals who are mentally retarded.
				4.Rule of constructionThis Act shall be construed to make
			 amendments to provisions of Federal law to substitute the term an
			 intellectual disability for mental retardation, and
			 individuals with intellectual disabilities for the
			 mentally retarded or individuals who are mentally
			 retarded, without any intent to—
			(1)change the coverage, eligibility, rights,
			 responsibilities, or definitions referred to in the amended provisions;
			 or
			(2)compel States to change terminology in
			 State laws for individuals covered by a provision amended by this Act.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
